DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on September 6, 2022 has been entered.  Applicant has amended claims 1, 7 and 20.  Claims 1-5, 7-15 and 17-22 remain pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 4/26/2022 and 9/9/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
	Applicant's claims recite various limitations that do not move to distinguish over prior art.
Regarding Claim 1:  The phrase “wherein the uploads of data include a chain of custody from at least one issuer to at least one investor” is non-functional descriptive material that only describes, at least in part, the composition of the received data, however, the fact that this data comprises this particular information fails to affect how any of the positively recited steps are performed.  For example, the claimed invention is not explicitly using the “chain of custody” to perform any of the positively recited steps.  It has been held the non-functional descriptive material will not distinguish the invention from the prior art in term of patentability.

Regarding Claims 1 and 20:  The phrase “representing a notification regarding a meeting for the at least one issuer”, found in the transmitting step, is non-functional descriptive material that only describes, at least in part, the composition of the data transmitted to a processor of a terminal for the at least one investor.
	The phrase “representing an exercise of investor voting rights associated with said investor positions for the at least one investor at the meeting”, found in the returning step, is non-functional descriptive material that only describes, at least in part, the composition of the data returned to the processor of a terminal for the at least one issue.
	It has been held the non-functional descriptive material will not distinguish the invention from the prior art in term of patentability.

Regarding Claim 7:  The phrase “wherein update data regarding investor positions in said at least one issuer held by the respective custodial intermediaries in the chain of custodial intermediaries for the at least one investor further comprises update data regarding linkages between the respective custodial intermediaries” is non-functional descriptive material that only describes, at least in part, the composition of the update data regarding investor positions, however, the fact that this data comprises this particular information fails to affect how any of the positively recited steps are performed.  It has been held the non-functional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Regarding Claim 15:  The phrase “consisting at least in part of all items slated for voting, market cut-off for voting, and number of exercisable investor voting rights” is non-functional descriptive material as it only describes, at least in part, the type of information provided in the notification, however, the fact that the notification may contain certain types of information fails to affect how any of the positively recited steps are performed (e.g., the particular information in the notification is not used by the claimed system).  It has been held the non-functional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Claim Objections
	Claim 1 is objected to because it fails to provide proper antecedent basis for the limitation “the match” as in “identify the match of at least one investor having a position in the at least one issuer […].”  In order to further prosecution, Examiner has interpreted the limitation as reciting “identify a match […].”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).
	Claim 8 recites, in part, “wherein the one or more central platform processors identifies the direct interactive electronic communication channel between the processor of the terminal for the at least one issuer and the processor of the terminal for the at least one investor based at least in part on the match of the at least one issuer and the at least one investor that holds a position in the at least one issuer via the chain of custodial intermediaries for at the least one investor.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure is completely silent as to the “identifying” of the direct interactive electronic communication channel between the processor of the terminal for the at least one issuer and the processor of the terminal for the at least one investor. 
	Applicant’s specification indicates that the ability to directly communicate with an investor is deficiency of current electronic proxy voting systems and methods.  See e.g., Specification [0003-0015].  The specification indicates that communications with an institutional investor my involve manual handling of information by at least three or more intermediaries during the process.  Specification [0009].  Accordingly, the specification explicitly identifies issues involving direct communications.  Based on the description provided in the specification, it appears that the manner of identifying the direct interactive electronic communication channel is not a predictable process, yet the disclosure merely describes a desired result (e.g., identifying a particular direct interactive communication channel) without sufficiently describing how the function is performed or the result is achieved.
	It is unclear if Applicant is considering “identifying” and “mapping” a communication channel to be functional equivalents, however, this appears to be a moot point as Applicant’s disclosure fails to disclose how it would identify and/or map the direct interactive electronic communication channel.  While the claim(s) and the specification indicate types of data that are, or could be, used to perform the mapping of a communication channel, the disclosure fails to identify the particular manner this data is used to generate the map.  See e.g., Specification [0020]; [0026]; [0049]; [0051].  Applicant’s disclosure indicates that it may employ one or more algorithms to perform the mapping function of building a direct conduit, however, the disclosure fails to indicate what these algorithms are and/or how they would work.  Specification [0021]; [0034]; [0043].  Figures 2A and 2B, as best understood, appear to show a result of the mapping function, however, these figures also fail to disclose how the invention uses the inputted data to generate a map of the direct interactive electronic communication channel.  Accordingly, Applicant only describes an input (e.g., data potentially used to create a map) and an output (e.g., a map, such as the one seen in figures 2A and 2B) without providing any indication as to the specific manner (i.e. the algorithm and/or steps involved) the output is achieved.  
	Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-5, 7-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a machine (claims 1-5, 7-15, 17-19 and 22) and a process (claims 20-21).  Therefore, we proceed to step 2A, Prong 1. 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 20 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 20 recites:
receiving, by an intelligent application mapping function of one or more central platform processors coupled to memory, uploads of data directed to investor positions from respective custodial intermediaries in a chain of custodial intermediaries;
identifying, by the intelligent application mapping function of one or more central platform processors coupled to memory, a match of at least one investor having a position in at least one issuer based on the received data, wherein the identification is performed on a configured periodic basis;
transmitting, by the intelligent application notification function of the one or more central platform processors, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries, data representing a notification regarding a meeting for the at least one issuer; and
returning, by the intelligent application voting function of the one or more central platform processors, in real time from the processor of the terminal for the at least one investor via the direct interactive electronic communication channel to the processor of the terminal for the at least one issuer, data representing an exercise of investor voting rights associated with said investor positions for the at least one investor at the meeting.
	Here, the claims are directed to the abstract idea(s) of identifying investors associated with issuer data, and using a communication channel to exchange information/data (e.g., a notification, a representation of exercising voting rights) between an issuer and an investor.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial and/or legal interaction (e.g., between a user/voter/investor and an issuer), and/or the managing of interactions between people (e.g., between a user/voter/investor and an issuer).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that claim 20 focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  Furthermore, the performance of the one or more process steps using a generic computer component (e.g., one or more central platform processors coupled to memory, an intelligent application mapping function of one or more central platform processors coupled to memory, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 20 recites the additional elements of:  an intelligent application mapping function of one or more central platform processors coupled to memory.  The intelligent application mapping function of one or more central platform processors coupled to memory is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification (See e.g., Specification [0053-0058]) that the operations recited in claim 20 require any specialized computer hardware or other inventive computer components (e.g., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using something other than generic computer components to perform generic computer functions).  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Independent claim 1 recites the additional elements of:  one or more central platform processors coupled to memory.  As with claim 20, the computing components recited in claim 1 (i.e. the one or more central platform processors coupled to memory) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Accordingly, whether considered individually or as a combination the additional elements fail to integrate the judicial exception into a practical application.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of a particular function (i.e. an intelligent application mapping function), processor, and/or memory amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For these reasons there is on inventive concept.
Therefore, claims 1 and 20 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-5, 7-15, 17-19 and 21-22 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 
Dependent claim 2 describes insignificant extra-solution activity since it describes the receiving of data used in conducting the abstract idea (i.e. data gathering).  MPEP 2106.05(g).
Dependent claims 3, 5, 7, 9, 15, 17 and 21 merely refine the abstract idea by further describing the type of data used in the abstract idea.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 4 and 10 describe insignificant extra-solution activity, in that, the claims describe the recognizing of investor voting rights.  The limitations recited in these claims are only tangentially related to the invention, and claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 8 refines the abstract idea by indicating that the identification of the communication channel is performed via a matching process.  The claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 11, 12 and 13 narrow the abstract idea by indicating the particular manner the data (i.e. notification) is transmitted (e.g., in real time, without interpretation, a predetermined number of days before a date.  The claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 14 refines the abstract idea by indicating which entity would receive the transmitted data.	Dependent claim 18 indicates that the one or more central platform processors, which was considered to be an additional element in claim 1, comprises one or more web-based central platform processors.  The fact that the one or more processors is web-based fails to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  At best, indicating that the processor are web-based merely applies the exception to a particular environment.
Dependent claim 19 indicates that the one or more central platform processors, which was considered to be an additional element in claim 1, comprises one or more web-based central platform processors accessible only by authorized users.  The fact that the one or more processors is web-based and is accessible only by authorized users fails to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  At best, indicating that the processor are web-based merely applies the exception to a particular environment, and indicating that the processors are only accessible to certain users fails to explicitly alter the manner the exception is performed.
Dependent claim 22 refines the abstract idea by defining the exact period (i.e. once per day) that a match of the at least one investor is identified.  The claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7-10, 12, 14-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faulk (US 2006/0016887 A1) in view of Eiben et al. (US 2009/0112705 A1) (“Eiben”).Regarding Claim 1:  Faulk discloses a system to provide direct interactive electronic communications of proxy voting-related data between issuers and investors, comprising:
one or more central platform processors coupled to memory (See at least Faulk [0047-0049]; [0060]; Fig. 5.  Where one or more central platform processors (i.e. a server, e.g., a server of the Electronic Solicitation System Provider (ESSP)) coupled to memory (e.g., a database) are configured to:) that is configured to:
receive uploads of data directed to investor positions from respective custodial intermediaries in a chain of custodial intermediaries, wherein the uploads of data include a chain of custody from at least one issuer to at least one investor (See at least Faulk [0046-0047]; Fig. 1; Fig. 2 item 222.  Where uploads of data directed to investor positions (i.e. share positions) are received (i.e. obtained) from respective custodial intermediaries in a chain of custodial intermediaries (i.e. from senders, e.g., from corporations, institutions, mutual fund companies, corporate plan sponsors, and/or other constituents), wherein the uploads of data include a chain of custody from at least one issuer to at least one investor (i.e. information on which investor owns shares from a particular corporation/company/issuer).);
identify the match of at least one investor having a position in the at least one issuer based on the received data, wherein the identification is performed on a configured periodic basis (See at least Faulk [0049]; [0057]; Faulk Claim 10; Fig. 3 steps 316-328; Fig. 4 items 24, 28 and 30.  Where the match of at least one investor having a position in the at least one issuer (i.e. an investor who holds shares in the issuer, e.g., an investor who can vote) is identified based on the received data (i.e. where the identifying of a match based on the received share positions is indicated, at least, by the fact that only investors holding shares for that issuer receive, and/or can view, the issuers messages), wherein the identification is performed on a configured periodic basis (e.g., each time a message is obtained).);
transmit, via a direct interactive electronic communication channel to a processor of a terminal for the at least one investor without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries, data representing a notification regarding a meeting for the at least one issuer (See at least Faulk [0013]; [0031]; [0045-0046]; [0057-0059]; Fig. 1 item 11; Fig. 4; Fig. 7; Fig. 8.  Where data representing a notification regarding a meeting for the at least one issuer (i.e. meeting data/information, e.g., a name of the issuer on a meeting list, a meeting notification, a message from the issuer regarding the meeting, a solicitation message, etc.) is transmitted via a direct interactive electronic communication channel (i.e. via a communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to a processor of a terminal for the at least one investor (i.e. to a terminal of the voter) without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries (e.g., by embedding the solicitation content in an electronic proxy ballot, providing one or more links to the solicitation content in an electronic ballot or electronic voting platform, and/or pushing the solicitation content (or links thereto) directly to shareholders or bondholders by electronic mail ).); and
return, from the processor of the terminal for the at least one investor via the direct interactive electronic communication channel to a processor of a terminal for the at least one issuer, data representing an exercise of investor voting rights associated with said investor positions for the at least one investor at the meeting (See at least Faulk [0013]; [0045-0046]; [0048]; [0057]; Fig. 1; Fig. 2 item 258; Fig. 3 item 332; Fig. 4.  Where data representing an exercise of investor voting rights (i.e. a submitted vote) associated with said investor positions for the at least one investor at the meeting is returned from the processor of the terminal for the at least one investor (i.e. from the terminal of the voter) via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to a processor of a terminal for the at least one issuer (i.e. to the terminal of the corporation).).
	Faulk discloses a system that can obtain data from a variety of data sources and coordinate the delivery and viewing of messages and ballots.  Faulk [0045].  Faulk further discloses that a voter can submit votes (i.e. data representing an exercise of investor voting rights) and that vote results can be sent to the corporate issuer.  Faulk [0046]; [0048]; [0057].  However, Faulk does not explicitly disclose that the data [representing an exercise of investor voting rights] is returned in real time.	Eiben, on the other hand, teaches returning, in real time, data (See at least Eiben Abstract; [0043-0044]; [0048]; Fig. 6 item 605 and 645; Eiben Claim 11.  Where data (i.e. voting results, e.g., current totals) are returned (e.g., by displaying) in real time.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faulk’s method of obtaining data from a variety of data sources and coordinating the delivery of messages and ballots, to include the teachings of Eiben, in order to allow a user to view voting results, which may include current totals, for any issues for a particular company (Eiben [0044]).

Regarding Claim 2:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors receives the data regarding investor positions in said at least one issuer held by said respective custodial intermediaries in the chain of custodial intermediaries for the at the least one investor from processors of terminals of the respective custodial intermediaries (See at least Faulk Abstract; [0045-0047]; Fig. 1 item 14; Fig. 2 item 214 and 222.  Faulk discloses where the one or more central platform processors receives the data regarding investor positions in said at least one issuer held by said respective custodial intermediaries in the chain of custodial intermediaries for the at the least one investor (i.e. custodian share positions of voters) from processors of terminals of the respective custodial intermediaries (i.e. from custodian banks).).

Regarding Claim 3:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein said data regarding investor positions in said at least one issuer held by the respective custodial intermediaries in the chain of custodial intermediaries for the at the least one investor further comprises data regarding linkages between the respective custodial intermediaries (See at least Faulk Abstract; [0045-0047]; Fig. 1 item 14; Fig. 2 item 214 and 222.  Faulk discloses wherein said data regarding investor positions in said at least one issuer held by the respective custodial intermediaries in the chain of custodial intermediaries for the at the least one investor (i.e. custodian share positions of voters) further comprises data regarding linkages between the respective custodial intermediaries (e.g., data that indicates what custodian share positions were held as of a particular record date).).

Regarding Claim 4:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors recognizes said investor voting rights associated with the investor positions in the at least one issuer based at least in part on said data regarding investor positions held by said respective custodial intermediaries (See at least Faulk [0009]; [0047-0049]; [0057]; Fig. 3; Fig. 4.  Faulk further discloses where the one or more central platform processors recognizes said investor voting rights associated with the investor positions in the at least one issuer (i.e. voting rights) based at least in part on said data regarding investor positions held by said respective custodial intermediaries (i.e. based on custodian share positions of voters).).

Regarding Claim 5:  The combination of Faulk and Eiben discloses the system of claim 1. Faulk further discloses wherein said respective custodial intermediaries holding said investor positions in the at least one issuer on behalf of the investor comprise at least one of a global custodial entity, a sub-custodial entity, a wealth manager entity, and a private bank entity (See at least Faulk [0026] “custodian banks and brokers”; [0027] “a Custodian Bank or Brokerage Firm”; [0040]; [0046].).
Regarding Claim 7:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein update data regarding investor positions in said at least one issuer held by the respective custodial intermediaries in the chain of custodial intermediaries for the at least one investor further comprises update data regarding linkages between the respective custodial intermediaries (See at least Faulk Abstract; [0047-0049]; [0056-0060]; Fig. 1 item 14; Fig. 2 item 214 and 222; Fig. 5.  Faulk discloses wherein update data regarding investor positions in said at least one issuer held by the respective custodial intermediaries in the chain of custodial intermediaries for the at least one investor further comprises update data regarding linkages between the respective custodial intermediaries (e.g., data that indicates what custodian share positions were held as of a particular record date).).

Regarding Claim 8:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors identifies the direct interactive electronic communication channel between the processor of the terminal for the at least one issuer and the processor of the terminal for the at least one investor based at least in part on the match of the at least one issuer and the at least one investor that holds a position in the at least one issuer via the chain of custodial intermediaries for at the least one investor (See at least Faulk [0047-0049]; [0056-0060]; Fig. 5.  Faulk discloses where the one or more central platform processors identifies (i.e. as part of the tagging process) the direct interactive electronic communication channel (i.e. the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) between the processor of the terminal for the at least one issuer (i.e. the terminal of the corporation) and the processor of the terminal for the at least one investor (i.e. the terminal of the voter) based at least in part on the match of the at least one issuer and the at least one investor that holds a position in the at least one issuer via the chain of custodial intermediaries for at the least one investor (i.e. based the voter having a custodian share position with the issuer).).

Regarding Claim 9:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, data representing said investor voting rights associated with said investor positions in the at least one issuer exercisable at the meeting (See at least Faulk [0009]; [0056-0059]; Fig. 7; Fig. 8.  Faulk discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), data representing said investor voting rights (i.e. an electronic ballot page, that, for example, provides a voter a right to vote for one or more nominees in an election, as seen for example in Fig. 8) associated with said investor positions (i.e. with positions of the voters) in the at least one issuer exercisable at the meeting.).

Regarding Claim 10:  The combination of Faulk and Eiben discloses the system of claim 9.  Faulk further discloses wherein the one or more central platform processors recognizes said investor voting rights associated with said investor positions in the at least one issuer (See at least Faulk [0009]; [0056-0059]; Fig. 7; Fig. 8.  Faulk discloses where the one or more central platform processors recognizes said investor voting rights associated with said investor positions in the at least one issuer (i.e. indicated, at least, by the fact that the voter is presented with a list of one or more "meetings" associated with one or more corporate matters in which that user has ownership).).

Regarding Claim 12:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors transmits, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, the data representing the notification regarding the meeting for the at least one issuer without interpretation by any of said respective custodial intermediaries (See at least Faulk [0009]; [0031]; [0044]; [0046-0047]; [0049-0050]; [0056-0059]; Fig. 2; Fig. 3; Fig. 4.  Faulk discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor, the data representing the notification regarding the meeting (i.e. meeting notification data) for the at least one issuer (i.e. one or more "meetings" associated with one or more corporate matters) without interpretation by any of said respective custodial intermediaries (i.e. information is provided directly to voters).).

Regarding Claim 14:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors transmits, via the direct interactive electronic communication channel to a processor of a terminal of a vote advisory agent for the investor  (See at least Faulk [0013]; [0042]; [0045-0046]; [0057]; Fig. 1 item 11; Fig. 4; Fig. 7; Fig. 8.  Faulk discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to a processor of a terminal of a vote advisory agent for the investor (i.e. voting advisor, see [0042] where a voter can be a voting advisor).).

Regarding Claim 15:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors transmits, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, the data representing the notification regarding the meeting consisting at least in part of all items slated for voting, market cut-off for voting, and number of exercisable investor voting rights (See at least Faulk [0046-0047]; [0057-0059]; Fig. 8.  Faulk discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), the data representing the notification regarding the meeting (i.e. meeting notification data) consisting at least in part of all items slated for voting (i.e. see Fig. 8 which list the nominees slated for voting), market cut-off for voting (i.e. see Fig. 8 that list a “cut-off date”), and number of exercisable investor voting rights (i.e. see Fig. 8 that list the “Total Ballot Shares”).).

Regarding Claim 17:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors transmits, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, data representing post-meeting confirmation of the exercise of said investor voting rights (See at least Faulk [0013]; [0028]; [0032]; [0042]; [0056-0059]; Fig. 7 “Vote Status” column.  Faulk discloses where the one or more central platform processors transmits (i.e. sends), via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), data representing post-meeting confirmation of the exercise of said investor voting rights (e.g., see Fig. 7 “Vote Status” column which indicates to the voter that they have voted. Additionally, voting results are accumulated in a report and then sent electronically to constituents, where a constituent can be a shareholder/voter.).).

Regarding Claim 18:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein said one or more central platform processors comprise one or more web-based central platform processors (See at least Faulk [0008-0009]; [0056-0060]; Fig. 5.  Faulk discloses wherein said one or more central platform processors (i.e. a server, e.g., a server of the Electronic Solicitation System Provider (ESSP)) comprise one or more web-based central platform processors (i.e. a web-based system/application).).

Regarding Claim 19:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein said one or more central platform processors comprise one or more web-based central platform processors accessible only by authorized users (See at least Faulk [0008-0009]; [0013]; [0056-0060]; Fig. 5.  Faulk discloses wherein said one or more central platform processors (i.e. a server, e.g., a server of the Electronic Solicitation System Provider (ESSP)) comprise one or more web-based central platform processors (i.e. a web-based system/application) accessible only by authorized users (i.e. authorized voters).).

Regarding Claim 20:  Faulk discloses a method to provide direct interactive electronic communications
of proxy voting-related data between issuers and investors, comprising:
receiving, by an intelligent application mapping function of one or more central platform processors coupled to memory, uploads of data directed to investor positions from respective custodial intermediaries in a chain of custodial intermediaries (See at least Faulk [0046-0047]; Fig. 1; Fig. 2 item 222.  Faulk discloses where an intelligent application notification function (i.e. software on the Electronic Solicitation System Provider (ESSP), e.g., a Proxy Voting Platform) of one or more central platform processors (i.e. of the Electronic Solicitation System Provider (ESSP)) receives (i.e. obtains) uploads of data directed to investor positions (i.e. share positions) from respective custodial intermediaries in a chain of custodial intermediaries (i.e. from senders, e.g., from corporations, institutions, mutual fund companies, corporate plan sponsors, and/or other constituents).);
identifying, by the intelligent application mapping function of one or more central platform processors coupled to memory, a match of at least one investor having a position in at least one issuer based on the received data, wherein the identification is performed on a configured periodic basis (See at least Faulk [0049]; [0057]; Faulk Claim 10; Fig. 3 steps 316-328; Fig. 4 items 24, 28 and 30.  Faulk discloses where the intelligent application notification function (i.e. software on the Electronic Solicitation System Provider (ESSP), e.g., a Proxy Voting Platform) of the one or more central platform processors (i.e. of the Electronic Solicitation System Provider (ESSP)) identifies a match of at least one investor having a position in at least one issuer (i.e. an investor who holds shares in the issuer, e.g., an investor who can vote) based on the received data (i.e. where the identifying of a match based on the received share positions is indicated, at least, by the fact that only investors holding shares for that issuer receive, and/or can view, the issuers messages), wherein the identification is performed on a configured periodic basis (e.g., each time a message is obtained), wherein the identification is performed on a configured periodic basis (e.g., each time a message is obtained).);
transmitting, by the intelligent application notification function of the one or more central platform processors, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries, data representing a notification regarding a meeting for the at least one issuer (See at least Faulk [0013]; [0031]; [0045-0046]; [0057-0059]; Fig. 1 item 11; Fig. 4; Fig. 7; Fig. 8.  Faulk discloses where the intelligent application notification function (i.e. software on the Electronic Solicitation System Provider (ESSP), e.g., a Proxy Voting Platform) of the one or more central platform processors (i.e. of the Electronic Solicitation System Provider (ESSP)) transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), data representing a notification regarding a meeting for the at least one issuer (i.e. meeting data/information, e.g., a name of the issuer on a meeting list, a meeting notification, a message from the issuer regarding the meeting, a solicitation message, etc.), without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries (e.g., by embedding the solicitation content in an electronic proxy ballot, providing one or more links to the solicitation content in an electronic ballot or electronic voting platform, and/or pushing the solicitation content (or links thereto) directly to shareholders or bondholders by electronic mail ).); and
returning, by the intelligent application voting function of the one or more central platform processors, from the processor of the terminal for the at least one investor via the direct interactive electronic communication channel to the processor of the terminal for the at least one issuer, data representing an exercise of investor voting rights associated with said investor positions for the at least one investor at the meeting (See at least Faulk [0013]; [0045-0046]; [0048]; [0057]; Fig. 1; Fig. 2 item 258; Fig. 3 item 332; Fig. 4.  Faulk discloses where the intelligent application notification function (i.e. software on the Electronic Solicitation System Provider (ESSP), e.g., a Proxy Voting Platform) of the one or more central platform processors (i.e. of the Electronic Solicitation System Provider (ESSP)) returns, from the processor of the terminal for the at least one investor (i.e. from the terminal of the voter) via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one issuer (i.e. to the terminal of the corporation), data representing an exercise of investor voting rights (i.e. a submitted vote) associated with said investor positions for the at least one investor at the meeting.).
	Faulk discloses a system that can obtain data from a variety of data sources and coordinate the delivery and viewing of messages and ballots.  Faulk [0045].  Faulk further discloses that a voter can submit votes (i.e. data representing an exercise of investor voting rights) and that vote results can be sent to the corporate issuer.  Faulk [0046]; [0048]; [0057].  However, Faulk does not explicitly disclose that the data [representing an exercise of investor voting rights] is returned in real time.	Eiben, on the other hand, teaches returning, in real time, data (See at least Eiben Abstract; [0043-0044]; [0048]; Fig. 6 item 605 and 645; Eiben Claim 11.  Where data (i.e. voting results, e.g., current totals) are returned (e.g., by displaying) in real time.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faulk’s method of obtaining data from a variety of data sources and coordinating the delivery of messages and ballots, to include the teachings of Eiben, in order to allow a user to view voting results, which may include current totals, for any issues for a particular company (Eiben [0044]).
	
Regarding Claim 21:  The combination of Faulk and Eiben discloses the method of claim 20.  Faulk further discloses transmitting, by the intelligent application voting function of the one or more central platform processors, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, data representing post-meeting confirmation of the exercise of said investor voting rights (See at least Faulk [0013]; [0028]; [0032]; [0042]; [0056-0059]; Fig. 7 “Vote Status” column.  Faulk discloses where the intelligent application notification function (i.e. software on the Electronic Solicitation System Provider (ESSP), e.g., a Proxy Voting Platform) of the one or more central platform processors (i.e. of the Electronic Solicitation System Provider (ESSP)) transmits (i.e. sends), via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), data representing post-meeting confirmation of the exercise of said investor voting rights (e.g., see Fig. 7 “Vote Status” column which indicates to the voter that they have voted. Additionally, voting results are accumulated in a report and then sent electronically to constituents, where a constituent can be a shareholder/voter.).).

Regarding Claim 22:  The combination of Faulk and Eiben discloses the system of claim 1.  As indicated above, Faulk discloses where a match of at least one investor having a position in at least one issuer (i.e. an investor who holds shares in the issuer, e.g., an investor who can vote) is identified based on the received data (i.e. where the identifying of a match based on the received share positions is indicated, at least, by the fact that only investors holding shares for that issuer receive, and/or can view, the issuers messages), wherein the identification is performed on a configured periodic basis (e.g., each time a message is obtained).  Faulk [0049]; [0057]; Faulk Claim 10; Fig. 3 steps 316-328; Fig. 4 items 24, 28 and 30.  
	The combination of Faulk and Eiben does not explicitly disclose wherein the configured periodic basis is once per day.  However, Faulk indicates that only those voters holding positions for an issuer as of the date a message is recorded should be able to view a message sent from a particular issuer.  Faulk [0057].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faulk’s method of identifying matching investors with corresponding issuer messages on a periodic basis (e.g., each time a message is obtained), to include wherein the configured periodic basis is once per day, in order to ensure that investors are only given messages about a particular issuer if the investor was holding a position for that issuer on a particular day (i.e. the day the message was recorded) (Faulk [0057]).

	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Faulk in view of Eiben, as applied above, and further in view of Goldschmidt (US 2012/0215552 A1).
Regarding Claim 11:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, the data representing the notification regarding the meeting for the at least one issuer responsive to an upload of information regarding the meeting (See at least Faulk [0047]; [0049-0050]; [0056-0059]; Fig. 2; Fig. 3; Fig. 4.  Faulk discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), the data representing the notification regarding the meeting (i.e. meeting notification data) for the at least one issuer (i.e. one or more "meetings" associated with one or more corporate matters) responsive to an upload of information regarding the meeting (i.e. responsive receiving a solicitation message/information from the corporation).).	Neither Faulk nor Eiben explicitly disclose that the data representing the notification is transmitted in real time.	However, Goldschmidt in the analogous art of providing a centralized source of information to users (Goldschmidt [0003]), teaches where the data representing the notification is transmitted in real time (See at least Goldschmidt [0033].  Where the data representing the notification regarding the meeting (i.e. a notification regarding the appointment) is transmitted (i.e. sent) in real time (i.e. immediately).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faulk’s method of transmitting meeting notification data to the voter, to include the teachings of Goldschmidt, in order to provide the user with details about the meeting/appointment and to allow the user to set a reminder in a calendar about the meeting/appointment (Goldschmidt [0033]).

Regarding Claim 13:  The combination of Faulk and Eiben discloses the system of claim 1.  Faulk further discloses wherein the one or more central platform processors transmits, via the direct interactive electronic communication channel to the processor of the terminal for the at least one investor, the data representing the notification regarding the meeting for the at least one issuer a number of days before a date scheduled for the meeting (See at least Faulk [0047]; [0049-0050]; [0056-0059]; Fig. 2; Fig. 3; Fig. 4.  Faulk discloses where the one or more central platform processors transmits, via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to the processor of the terminal for the at least one investor (i.e. to the terminal of the voter), the data representing the notification regarding the meeting (i.e. meeting notification data) for the at least one issuer (i.e. one or more "meetings" associated with one or more corporate matters) a number of days before a date scheduled for the meeting (see for example, figure 8 which shows a record (i.e. notification) date of 3/20/2003 and a meeting date of 5/16/2003).).	Neither Faulk nor Eiben explicitly disclose transmitting the data representing the notification a predetermined number of days before a date scheduled for the meeting.
	However, Goldschmidt in the analogous art of providing a centralized source of information to users (Goldschmidt [0003]), teaches transmitting the data representing the notification a predetermined number of days before a date scheduled for the meeting (See at least Goldschmidt [0033].  Where data representing the notification regarding the meeting (i.e. a notification/reminder regarding the appointment) is transmitted (i.e. sent) a predetermined number days before a date scheduled for the meeting (i.e. preferred number of days in advance of the appointment).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faulk’s method of transmitting meeting notification data to the voter before the meeting, to include the teachings of Goldschmidt, in order to provide the user with details about the meeting/appointment and to provide the user with a reminder about the meeting/appointment (Goldschmidt [0033]).

Response to Arguments
Claim Objection
	Claim 7 was objected to for an antecedent basis issue.  Applicant’s amendments have corrected the previously cited issue, accordingly the prior objection is withdrawn.

Claim Rejections – 35 U.S.C. § 112(a)
	Claims 1-5, 7-15 and 17-22 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
	Applicant’s amendments have corrected the issues previously identified in claims 1 and 20, accordingly the 35 U.S.C. 112(a) rejection on claims 1 and 20 is withdrawn.  
	Claim 8 was, and remains, rejected under 35 U.S.C. 112(a) because Applicant’s disclosure fails to disclose how it would identify the direct interactive electronic communication channel between the processor of the terminal for the at least one issuer and the processor of the terminal for the at least one investor based at least in part on the match of the at least one issuer and the at least one investor that holds a position in the at least one issuer via the chain of custodial intermediaries for at the least one investor.  Applicant argues that “any reasonable person in the art given "an input ( e.g., data potentially used to create a map) and an output (e.g., a map, such as the one seen in figures 2A and 2B)" would understand how to perform this simple computer function.”  Amendment, pp. 10-11.  Examiner agrees that any reasonable person in the given art could write a program to achieve the claimed function, however it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
	Examiner further notes that Applicant’s specification indicates that the ability to directly communicate with an investor is deficiency of current electronic proxy voting systems and methods.  See e.g., Specification [0003-0015].  The specification indicates that communications with an institutional investor may involve manual handling of information by at least three or more intermediaries during the process.  Specification [0009].  Accordingly, the specification explicitly identifies issues involving direct communications.  Based on the description provided in the specification, it appears that the manner of identifying the direct interactive electronic communication channel is not a predictable process, yet the disclosure merely describes a desired result (e.g., identifying a particular direct interactive communication channel) without sufficiently describing how the function is performed or the result is achieved. 
	Applicant’s disclosure must provide sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed processor(s) to perform all of the claimed functions.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  For these reasons, and for those further cited in the 35 U.S.C. 112(a) rejection seen above, the 35 U.S.C. 112(a) rejection on claim 8 is being maintained.

Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 (Alice) rejection, have been fully considered but they are not persuasive.
	Applicant argues that claim 1 recites features directed to a method of "electronically partitioning and layering custody and other financial intermediary account and position data for direct interactive electronic communication of proxy voting-related data between issuers and investors."  Amendment, pp. 12-13.  Examiner respectfully disagrees and notes that claim 1 fails to provide any indication that it is partitioning and layering custody and other financial intermediary account and position data.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As currently recited, claim 1 receives data, identifies which investor(s) are associated with the data, transmits data (i.e. a notification, which may or may not be part of the received data) to an investor, who may or may not be the investor who was identified, and then returns data representing an exercise of investor voting rights.  The limitations recited in claim 1 are loosely tied together, if at all, and fail to provide any indication that they are addressing the problems of transmitting information to shareholders who may be separated by layers of intermediaries.  
	Applicant argues that even if the claims recite "certain methods of organizing human activity" or other judicial exception, the claims are not "directed to" the judicial exception because the judicial exception is "integrated into a practical application of the judicial exception."  Amendment, pp. 13-14.  Specifically, Applicant indicates that the claims limit the methods to identifying a specific direct communication channel that is "based on an identified direct pathway of ownership between the at least one issuer and the at least one investor", and that the claims identify a specific method or process to identify and authenticate a communication channel and then use that channel for a purpose specific to investor voting rights.  Id.  Examiner respectfully disagrees.  While the disclosure, and the claims to some extent, disclose the desire/need to communicate directly with an investor they largely fail to disclose how this process is accomplished.  For example, the claims fail to describe how they identify a communication channel (e.g., a direct pathway) or how to authenticate a communication channel.  Claims 1 and 20 merely describe at a high level that a communication channel is used to transmit and receive data.  The mere use of one or more processors to send and receive data to identified investors is not indicative of integration into a practical application especially when recited at such a high level, as it is here.  
	Applicant compares Example 40 in the Subject Matter Eligibility Examples to claim 1 and concludes that even if the claim features analyzed individually may be judicial exceptions as stated in the Office Action, which Applicant disputes, the claim as a whole is directed to a particular improvement in the field of electronic proxy voting platforms.  Amendment, pp. 14-15.  Examiner respectfully disagrees with this conclusion.  Applicant’s disclosure indicates the need for a direct interactive communication channel between issuers and investors (see e.g., Specification [0002]; [0035]), however, the claim(s) fail(s) to indicate how they would determine/identify this direct interactive communication channel.  Unlike Example 40 which provides a specific improvement over prior systems, here claim 1 merely identifies investor(s) associated with a piece of data and then uses a communication channel to send/receive communications.  Claim 1 does not improve the functioning of a device nor is it an improvement to a technology or technical field.  There is nothing in the claim(s) that would suggest that Applicant’s method of sending and receiving data over a communication channel overs an improvement over prior systems.  Examiner finds no indication in the Specification that the steps recited in claim 1 invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Furthermore, the use of one or more processor coupled to memory to implement the abstract idea fails to integrate the abstract idea into a practical application.  Rather, these additional elements are merely used as tools to implement the abstract idea.  Phrased differently, claim 1 is not focused on any technological advancement, rather, it is focused on the implementation of the abstract idea.
	For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.

Claim Rejections – 35 U.S.C. § 103
	Applicant argues that none of the cited documents recites "return, in real time and from the processor of the terminal for the at least one investor via the direct interactive electronic communication channel to a processor of a terminal for the at least one issuer without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries, data representing an exercise of investor voting rights associated with said investor positions for the at least one investor at the meeting."  Amendment, pp. 16-17.  Examiner respectfully disagrees.  Faulk discloses where data representing an exercise of investor voting rights (i.e. a submitted vote) associated with said investor positions for the at least one investor at the meeting is returned from the processor of the terminal for the at least one investor (i.e. from the terminal of the voter) via the direct interactive electronic communication channel (i.e. via the communication channel that tags solicitation messages with specific parameters so that messages are only accessible to voters holding positions for the issuer) to a processor of a terminal for the at least one issuer (i.e. to the terminal of the corporation) without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries (Examiner is interpreting the reporting of votes to be without interpretation since there is no analysis on the voting results).  Faulk [0013]; [0045-0046]; [0048]; [0057]; Fig. 1; Fig. 2 item 258; Fig. 3 item 332; Fig. 4.  Examiner acknowledges that Faulk does not explicitly disclose that the data is returned in real time, however Eiben teaches where data (i.e. voting results, e.g., current totals) is returned (e.g., by displaying) in real time.  Eiben Abstract; [0043-0044]; [0048]; Fig. 6 item 605 and 645; Eiben Claim 11.  Accordingly, the combination of Faulk and Eiben discloses "return, in real time and from the processor of the terminal for the at least one investor via the direct interactive electronic communication channel to a processor of a terminal for the at least one issuer without interpretation from the respective custodial intermediaries in the chain of custodial intermediaries, data representing an exercise of investor voting rights associated with said investor positions for the at least one investor at the meeting" as recited in independent claim 1 and as similarly recited in independent claim 20.
	Applicant argues that none of the cited documents, whether considered alone or in combination, teach, suggest, or render obvious at least the features of "receiv[ing] uploads of data directed to investor positions from respective custodial intermediaries in a chain of custodial intermediaries, wherein the uploads of data include a chain of custody from at least one issuer to at least one investor" and then use the uploaded data from the custodians to "identify a match of at least one investor having a position in at least one issuer" as recited in independent claim 1 and as similarly recited in independent claim 20.  Amendment, pp. 16-17.  Examiner respectfully disagrees.  Examiner initially notes that, unlike claim 1, claim 20 does not recite “wherein the uploads of data include a chain of custody from at least one issuer to at least one investor.”  Nevertheless, Faulk discloses where uploads of data directed to investor positions (i.e. share positions) are received (i.e. obtained) from respective custodial intermediaries in a chain of custodial intermediaries (i.e. from senders, e.g., from corporations, institutions, mutual fund companies, corporate plan sponsors, and/or other constituents), wherein the uploads of data include a chain of custody from at least one issuer to at least one investor (i.e. information on which investor owns shares from a particular corporation/company/issuer).  Faulk [0046-0047]; Fig. 1; Fig. 2 item 222.  Faulk further discloses where a match of at least one investor having a position in at least one issuer (i.e. an investor who holds shares in the issuer, e.g., an investor who can vote) is identified based on the received data (i.e. where the identifying of a match based on the received share positions is indicated, at least, by the fact that only investors holding shares for that issuer receive, and/or can view, the issuers messages), wherein the identification is performed on a configured periodic basis (e.g., each time a message is obtained).  Faulk [0049]; [0057]; Faulk Claim 10; Fig. 3 steps 316-328; Fig. 4 items 24, 28 and 30.  Accordingly, Faulk uses the received share position information to identify which investors hold positions for a particular issuer.  Based on this information, Faulk only permits certain investors (i.e. investors who hold positions for a particular issuer) to vote for, and/or view message about, a particular issuer.
	Examiner further notes that the phrase “wherein the uploads of data include a chain of custody from at least one issuer to at least one investor” is non-functional descriptive material that only describes, at least in part, the composition of the received data, however, the fact that this data comprises this particular information fails to affect how any of the positively recited steps are performed.  For example, the claimed invention is not explicitly using the “chain of custody” to perform any of the positively recited steps.  It has been held the non-functional descriptive material will not distinguish the invention from the prior art in term of patentability.
For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Meng (US 2018/0033082 A1) discloses a system to carry out a method of voting by a shareholder so that the shareholder can use a broker's trading platform to link to a shareholder voting platform for shareholder to vote.  Meng Abstract; [0005].
Correa Parker (US 2017/0178438 A1) discloses an electronic voting system that operates in an on-line mode, that is, in direct and instant communication through a network.  Correa Parker [0098].  In the online mode, batches of information are instantly communicated to the polling server after the user casts their vote.  Correa Parker [0109].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 9, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685